ORDER
Upon consideration of the record, briefs, transcript, and petition for certiorari filed in the above styled and numbered cause, THE COURT FINDS:
1) Certiorari was granted by this Court on July 6, 1982.
2) The opinion of the Court of Appeals Division I of May 4, 1982, 655 P.2d 164 should be released for publication by order of this Court and should be accorded precedential value.
3) Certiorari should be withdrawn as improvidently granted.
IT IS THEREFORE ORDERED, ADJUDGED AND DECREED by this Court that certiorari be withdrawn and the opinion released for publication and accorded precedential value.
HODGES, LAVENDER, DOOLIN, HAR-GRAVE and WILSON, JJ., concur.
SIMMS, J., concurs in part, dissents in part.
IRWIN, C.J., BARNES, V.C.J., and OPA-LA, J., dissent.